Order entered December 30, 2014




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-14-00855-CV

             DEUTSCHE BANK NATIONAL TRUST COMPANY, Appellant

                                            V.

                           KINGMAN HOLDINGS, LLC, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-04363-2013

                                         ORDER
       Before the Court is appellant’s December 23, 2014, unopposed motion to extend time to

file appellant’s reply brief. We GRANT the motion and ORDER appellant to file its brief no

later than January 22, 2015.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE